NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted February 21, 20071
                             Decided February 26, 2007

                                        Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 06-3052

ROY AUSTIN SMITH,                             Appeal from the United States District
       Plaintiff-Appellant,                   Court for the Northern District of
                                              Indiana, South Bend Division.
      v.
                                              No. 3:05 CV 0047
CECIL DAVIS, et al.,
       Defendants-Appellees.                  James T. Moody, Judge.


                                      ORDER

       Roy Smith appeals the dismissal of his action against prison officials at
Indiana State Prison, where he is incarcerated. His complaint under 42 U.S.C.
§ 1983 includes 25 numbered counts, which can be grouped into nine claims. The
district court dismissed seven at initial screening for failure to state a claim, see 28
U.S.C. § 1915A, and the others at summary judgment on the ground that Smith did
not exhaust his administrative remedies, see 42 U.S.C. § 1997e(a). At this stage we


      1
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-3052                                                                      Page 2



accept Smith’s allegations as true. Carris v. Marriott Int’l, Inc., 466 F.3d 558, 559
(7th Cir. 2006).

        Smith’s first two claims concern his confinement in the Special Management
Unit (SMU), where he was taken in March 2003 and held for 9 days without a
hearing while administrators investigated his role in the stabbing of another
inmate. Smith’s poorly ventilated, seven- by five-foot cell was equipped with a
toilet, a sink, and a bed he says he could not use because it was partly covered by an
air shaft that juts into the room. The lighting and water were controlled by guards.
Smith received two sacks of food each day, and he was denied hygiene products,
recreation, and privacy.

        The third, fourth, fifth, and sixth claims concern Smith’s transfers to, and the
conditions of confinement in, disciplinary and administrative segregation. In April
2003 a conduct adjustment board found Smith guilty of attempted murder in
connection with the stabbing,2 reduced his credit-earning classification, and ordered
him to serve a year in disciplinary segregation. Smith spent 10 months in that unit
before he was moved to administrative segregation, where he still remained when
he filed this suit in February 2005. In both units Smith says his cells lacked
adequate lighting and ventilation, his food was served on dirty trays, and he was
not allowed outdoor recreation. He also says he was subjected to an “unreasonable
threat of injury or death” because he had to rely on guards to release him from his
cell in the event of fire.

      Smith’s seventh claim concerns his access to the courts during each of these
periods of confinement. In the SMU he was denied all access to the “law library,
persons trained in law, government officials, grievance proceedings, personal legal
papers, and legal research materials.” In disciplinary and administrative
segregation his access to legal materials was “inadequate” or not “meaningful.”

       Smith’s eighth claim is that he was placed in the SMU to coerce him to
falsely confess to the stabbing, which he did. His final claim is that guards
wrongfully confiscated a $50 money order and a magazine with an article about
escape.



      2
        In addition to prison disciplinary proceedings, the stabbing led to a charge
of attempted murder in the LaPorte (Indiana) Superior Court. Smith was convicted
on the charge, and his conviction was upheld on appeal to the Indiana Court of
Appeals.
No. 06-3052                                                                    Page 3



       In screening the complaint the district court dismissed the first two claims on
the premise that Smith was not entitled to a hearing before being transferred into
the SMU and that he was held in the SMU for too little time to trigger an Eighth
Amendment issue about the conditions of his confinement. The court, citing Lewis
v. Casey, 518 U.S. 343 (1996), also concluded that Smith did not state a claim for
the denial of access to the courts because he did not identify any specific litigation
affected by his confinement in the SMU or in segregation. In addition, the court
held that Smith’s claim about his confession was barred by Heck v. Humphrey, 512
U.S. 477 (1994). And, relying on Parratt v. Taylor, 451 U.S. 527 (1981), and Hudson
v. Palmer, 468 U.S. 517 (1983), the court concluded that Smith failed to state a
constitutional claim arising from his confiscated property because Indiana provides
an adequate post-deprivation remedy.

       The district court also dismissed Smith’s claims concerning his transfers into
disciplinary and administrative segregation but allowed him to proceed with his
claims concerning the conditions in those units. The court later granted summary
judgment against Smith, however, on the basis that he failed to exhaust his
administrative remedies. The court reasoned that Smith had submitted multiple
grievances concerning the conditions in the two units but did not follow through
with administrative appeals after his grievances were denied. In rejecting Smith’s
argument that prison officials prevented him from exhausting by not answering his
grievances within the allotted 10 working days, see Ind. Dep’t of Corr., Operational
Procedures for Policy 00-02-301, The Offender Grievance Process, § XVIII(A), the
court reasoned that Smith still was required to seek further review once his
grievances were denied, even if those denials were late in arriving.

        We start with the claims dismissed at summary judgment. An inmate must
exhaust all available administrative remedies before filing a lawsuit challenging
prison conditions. 42 U.S.C. § 1997e(a); Woodford v. Ngo, 126 S. Ct. 2378, 2382-83
(2006); Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). Inmates must
follow a state’s rules about the content of grievances, Strong v. David, 297 F.3d 646,
649 (7th Cir. 2002), and take all steps prescribed by the prison’s grievance system,
Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004); Pozo, 286 F.3d at 1025. Prison
officials may not “exploit the exhaustion requirement through indefinite delay in
responding to grievances,” Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002),
but a reasonable delay does not render the remedy unavailable, Ford, 362 F.3d at
400; cf. Underwood v. Wilson, 151 F.3d 292, 295 (5th Cir. 1998) (holding that
available administrative remedies are exhausted when time limit for
administrators to respond to grievance has expired).
No. 06-3052                                                                    Page 4



        Smith introduced 27 grievances at summary judgment that, he says, were
submitted to prison officials concerning the conditions in the disciplinary and
administrative segregation units. But only 11 of those grievances concern the
conditions at issue in Smith’s § 1983 action after initial screening, and two of those
were returned to Smith without action because they do not comply with the prison’s
grievance policy about the content of grievances. See Ind. Dep’t of Corr.,
Operational Procedures for Policy 00-02-301, The Offender Grievance Process, § XIV
(“Complaints citing multiple, unrelated incidents/issues are not acceptable.”).
Prison officials responded to the other nine grievances, always after the 10-day
deadline but usually within about 30 days. Smith argues that he exhausted his
available remedies because of the late responses and because, he insists, prison
officials refused to let him proceed to the next step in the grievance process. Smith
might have a point if, in fact, administrators would not allow him to proceed to the
next step in the grievance process without waiting for untimely responses to his
grievances; the procedures are explicit that the “[f]ailure of staff to respond in
accordance with the established time limit at any stage of the process shall entitle
the offender to move to the next stage of the process” unless the superintendent has
given written authorization for an extension. See id. § XVIII. Smith, though,
submitted no evidence that he tried to proceed past the first step on any of the nine
relevant grievances. Instead, the evidence he submitted establishes that he tried to
move to step two on only the two grievances that were rejected for noncompliance
with grievance policy. Prison officials refused to let him proceed for the same
reason they rejected those grievances initially: the grievances contained multiple,
unrelated issues. Thus, we cannot say that the district court erred in determining,
based on the undisputed evidence, that administrative remedies were available to
Smith that he failed to properly exhaust.

      We also find no error with the district court’s dismissal, under § 1915A, of
Smith’s remaining claims. Accordingly, the judgment is AFFIRMED.